DETAILED ACTION

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31, 32, 33, 34, and 35.  In Figures 3a, 3b, and 6-9, it appears the references may be printed along the “3”, however, they are difficult or impossible to discern, do to both small size and low density/resolution. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 16 and 23 recite the term “specific volume”.  The term “specific volume” is well known to be defined as V/m (Volume over mass; the inverse of density).  The specific volume is an intrinsic property to the material, and thus, it is not logical that any difference in specific volume would be between the same materials with different patterns embossed, defining the first and second undulating structures.  
The Specification states: “The specific volume of the undulating structure refers to the ratio of the volume of a liquid that just completely covers the surface of the undulating structure when the undulating structure layer is arranged horizontally to the projected area of the undulating structure on a horizontal surface” (0040).  Although this provides an alternate definition, it fails to “disavow or disclaim the full scope of a claim term” (MPEP 2111.01.IV).  Because the applicant has failed to confer a “special definition”, the plain meaning of the word is conferred, and the well-known meaning of specific volume is not clear or definite in the context of the claim.
	Claims 24-26 are further unclear/indefinite.  A “corrosive atmosphere” is extremely broad.  The Specification states it can be a “lye or acid”, however, this does not clarify the claim.  Stating that the “the outermost layer...of the interference optically variable coating does not react with a corrosive atmosphere” is unclear for two reasons.  1) the structural, i.e. material, of the outermost layer is impossible to ascertain from the functionality claimed, since the “corrosive atmosphere” is completely undefined other than optionally an acid or lye.  There is a wide variety of substances that may form a “corrosive atmosphere” including weak acids as well as very strong acids [It’s also contemplated that any material defined in the Spec for the outermost layer would indeed be reactive to a very strong acid].  Because the corrosive atmosphere is undefined, the material forming the outermost layer is also undefined.  And 2) the second undulating structure is also covered by the same interference optically variable structure, thus it must be reactive in order to corrode away.  The claim does not differentiate between the interference optically variable structure above each undulation. Furthermore, it is understood that the outermost layer is thinner over the second undulating structure, however, it is unclear how it will corrode completely at a thinner thickness, yet the area over the first undulating structure which is the same material, is completely resist to corroding.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 20-26, and 29-30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashiki et al. (US 2012/0064303).
In respect to claims 16 and 23, although indefinite for the reasons described above, Yashiki et al. disclose an optical variable anti-counterfeiting element comprising: a transparent undulating structure layer 110 comprising a first undulating structure R1 and a second undulating structure R2, wherein the depth-to-width ratio of the first undulating structure R1 is less than that of the second undulating structure R2 (Fig. 3) [the specific volume is also greater, as defined by the Specification]; and an interference optically variable coating 120’ on the first undulating structure R1, wherein the coating may be a multilayer interference film, wherein the top and bottom layers are different materials/colors which would impart effects from both sides (0138-0140; Fig. 6).
In respect to claim 17, Yashiki et al. disclose that the undulating structure may be formed on a transparent substrate (0070).
In respect to claims 20-21 and 29-30, Yashiki et al. disclose that the interference optically variable coating 120’ may comprise a partially transparent layer, a dielectric layer, and a different second partially transparent layer (0138-0140).
In respect to claim 22, Yashiki et al. disclose providing the element in a security document (0005).  Furthermore, no further structure is disclosed and the claim is solely distinguished by intended use.
In respect to claims 24-26, the claimed structure cannot be ascertained for the reasons detailed above, however, Yashiki et al. disclose providing a masking layer “coating” 130’ (Fig. 6), which ensures that the interference optically variable coating above the first undulating structure does not react with a “corrosive atmosphere” as opposed to the interference optically variable coating above the second undulating structure, which is corroded.  The “corrosive atmosphere’ may comprise an acid (0106).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiki et al. (US 2012/0064303) in view of Bleikolm (EP 2,361,187).
Yashiki et al. substantially disclose the claimed invention for the reasons stated above, including a three-layer interference optically variable coating, but do not disclose a five-layer coating.  However, Bleikolm teach a modified interference optically variable coating which includes a first partially transparent layer A, a first dielectric layer D, a reflection layer R, a second dielectric layer D, and a second partially transparent layer A, overlapped in sequence (Fig. 1).  It would have been obvious to modify the interference optically variable coating taught in Yashiki et al. into a five-layer configuration as taught by Bleikolm to provide different color travels and/or color effects for each side of the element (0011). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yashiki (US 2015/0253729), Hu (CN 106891637), Dorff (WO 2016/091381) and Hu (CN 104647934), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637